ORDER
In Fadem v. United States, 42 F.3d 533, 534-35 (9th Cir.1994), we granted the appellants’ petition for rehearing, holding that we had jurisdiction to hear the Fadems’ appeals, cases No. 92-56400, 92-56404 and 92-56407. *1243We subsequently resolved cases No. 92-56400 and 92-56407 in an unpublished memorandum disposition, see Fadem v. United States, Nos. 92-56400, 92-56407 (9th Cir. Mar. 29, 1995), and case No. 92-56404 in a published opinion. See Fadem v. United States, 52 F.3d 202 (9th Cir.1995). The Supreme Court granted certiorari on both our decision reported at 42 F.3d 533 and our decision reported at 52 F.3d 202, vacated our judgments and remanded for further consideration in light of United States v. Brockamp, 519 U.S. 347, 117 S.Ct. 849, 136 L.Ed.2d 818 (1997). See United States v. Fadem, — U.S. -, 117 S.Ct. 1103, 137 L.Ed.2d 306 (1997).
On remand, in case No. 92-56404, we determined that Brockamp did not affect our analysis on equitable tolling. See Fadem v. United States, 113 F.3d 167, 167 (9th Cir.1997). We therefore reinstated our judgment and opinion reported at 52 F.3d 202. See id.
We hold, similarly, that Brockamp does not affect our analysis in our opinion reported at 42 F.3d 533. We therefore REINSTATE the judgment and opinion reported at 42 F.3d 533, as well as the memorandum disposition resolving cases No. 92-56400 and 92-56407, Fadem v. United States, Nos. 92-56400, 92-56407 (9th Cir. Mar. 29, 1995).
IT IS SO ORDERED.